Citation Nr: 1230151	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-38 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for concussion and/or other head injury. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye disability. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for ear problems, including otitis media and eustachian tube dysfunction. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 1980, and from October 1980 to April 1983. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a regional office (RO) rating decision of December 2005. 

When this case was previously before the Board in January 2010, it was remanded for additional development.  At that time, the Veteran's PTSD claim was characterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Subsequently, a May 2011 rating decision granted service connection for anxiety disorder.  However, the claim for service connection for PTSD remains on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

A December 2011 supplemental statement of the case (SSOC) states that it had reviewed electronic records from the Phoenix, Arizona, VA Medical Center (VAMC) dated through August 2, 2011.  However, the claims file contains no VA treatment records dated after September 22, 2010.  The Veteran's Virtual VA eFolder contain no VA medical records.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all VA medical records dated after September 22, 2010, from the Phoenix VAMC, as well as any other VA medical records that are not in the claims file.  

2.  Review all records obtained pursuant to paragraph 1, then: (A) if the newly obtained VA medical records do not include any treatment records dated after the September 22, 2010, treatment record already in the claims file, the claims file should be returned to the Board, in accordance with appellate procedures; otherwise, (B) if the newly obtained VA medical records do include any treatment records dated after the September 22, 2010, treatment record already in the claims file, readjudicate the Veteran's claims, addressing all additional evidence not considered by the December 2011 SSOC.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


